COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 CURTIS W. BERRY,                                              No. 08-12-00033-CV
                                                §
                        Appellant,                                  Appeal from
                                                §
 v.                                                             158th District Court
                                                §
 CAROLYN I. BERRY,                                            of Denton County, Texas
                                                §
                        Appellee.                             (TC # 2010-20587-158)
                                                §

                                         OPINION

       This appeal arises from a petition for enforcement of property division following entry of

a final decree of divorce. After a trial to the bench, Curtis Wayne Berry was ordered to pay his

former wife, Carolyn Inez Berry, the sum of $44,000 together with pre- and post-judgment

interest of 6%. Curtis brings one issue for review. For the reasons that follow, we affirm.

                                     FACTUAL SUMMARY

       Curtis and Carolyn entered into a mediated settlement agreement which was approved as

to both form and substance in the final decree of divorce. The decree stipulates that the

agreement is also enforceable as a contract. Pursuant to the decree, Carolyn was awarded

$44,000 which Curtis was to pay by cash or cashier’s check on the day the decree was signed --

November 17, 2010.
          On December 11, 2010, Carolyn filed a petition for enforcement of property division in

which she alleged that Curtis had not paid her the $44,000. She sought a money judgment,

including pre- and post-judgment interest and attorney’s fees. She also sued for breach of

contract. During the bench trial, Curtis admitted that he had not paid the money although he was

awarded funds in a bank account containing $44,276 from which he could have accessed the

money. Instead, he used $30,000 from that account to buy out his new wife’s former husband’s

interest in their home. The trial court granted all relief requested.

                           AVAILABILITY OF MONEY JUDGMENT

          In his sole issue for review, Curtis complains that the trial court erred in awarding a

second money judgment for the same debt. To the extent we understand his argument, Curtis

contends that the divorce decree was a valid final judgment such that the trial court erred in

granting a second money judgment for the same claim. Citing elements of res judicata, Curtis

argues:

          The original cause of action, having been fully resolved and merged into the
          decree cannot be relitigated as long as the judgment continues in effect. (Citation
          omitted) It goes without saying that asking the court to enforce the divorce decree
          accepted that [sic] the premise that the divorce decree was in full force and effect.

          A judgment in a suit on one theory is conclusive not only on all theories of
          liability that might have been alleged, but also on all defenses that might have
          been urged with respect to the claim.

          It appears from this argument that Curtis believes he now has two separate $44,000

judgments entered against him. He is mistaken. Carolyn has invoked her rights under the Texas

Family Code to enforce the decree by reducing to judgment the money Curtis was supposed to

pay but did not. The Family Code provides:




                                                  -2-
   § 9.010. Reduction to Money Judgment

   (a) If a party fails to comply with a decree of divorce or annulment and delivery of property
       awarded in the decree is no longer an adequate remedy, the court may render a money
       judgment for the damages caused by that failure to comply.

   (b) If a party that did not receive payments of money as awarded in the decree of divorce or
       annulment, the court may render judgment against a defaulting party for the amount of
       unpaid payments to which the party is entitled.

   (c) The remedy of reduction to money judgment is in addition to the other remedies
       provided by law.

   (d) A money judgment rendered under this section may be enforced by any means available
       for the enforcement of judgment for debt.

TEX.FAM.C ODE ANN. § 9.010 (West 2006) Thus, Carolyn was entitled to recover a money

judgment pursuant to either subsection (b) or subsection (c) inasmuch as the decree was also

enforceable as a contract. She pled both theories of recovery, but she recovered only one

judgment. She can now abstract that judgment and move toward collection of the debt.

       The Supreme Court transferred this case from the Second Court of Appeals to this court

pursuant to a docket equalization order. The Rules of Appellate Procedure require us to decide

this case in accordance with precedent of the Second Court of Appeals. See TEX.R.APP.P. 41.3.

That court has similarly upheld money judgments pursuant to Section 9.010.

       However, the family code also allows a party who does not receive payments of
       money awarded in a divorce decree to sue the defaulting party for a money
       judgment in the amount of the unpaid payments. This remedy of reduction to a
       money judgment is in addition to the other remedies provided by law.

Jenkins v. Jenkins, 991 S.W.2d 440 (Tex.App.--Fort Worth 1999, pet. denied). Finding no abuse

of discretion, we overrule the point sole and affirm the judgment of the trial court.


September 11, 2013
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

                                                -3-